                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

    ALBERT OGLES,

                 Plaintiff,

                 v.                                                        Case No. 18-CV-02265-HLT-KGG

    SECURITY BENEFIT LIFE INSURANCE
    COMPANY, ET AL.,

                 Defendants.


                                        MEMORANDUM AND ORDER

          Plaintiff Albert Ogles filed this civil action alleging violations of the Racketeer Influenced

and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968, and a state-law claim for

unjust enrichment. Defendants Security Benefit Life Insurance Company, Security Benefit

Corporation (collectively “Security Benefit”), Guggenheim Partners, LLC, and Guggenheim

Investments (collectively “Guggenheim”) have filed motions to dismiss the operative second

amended complaint. Docs. 67, 69.1 Both Security Benefit and Guggenheim argue that Ogles’s

RICO claim is reverse-preempted under the McCarran-Ferguson Act, 15 U.S.C. § 1012, and that

Ogles has failed to state a claim under either RICO or for unjust enrichment. The Court heard oral

argument on May 16, 2019.2

          For the reasons discussed below, the Court grants both motions to dismiss. Specifically,

the Court holds that Ogles’s RICO theory involving the financial strength of Security Benefit is

reverse-preempted under the McCarran-Ferguson Act. Ogles’s RICO theory alleging the



1
     The Royal Bank of Scotland and Eldridge Industries were also named as Defendants, but Ogles voluntarily
     dismissed both parties. Docs. 57, 72.
2
     The transcript of the hearing is available at Doc. 82. Citations to relevant portions will be referenced as “Tr. at __.”
fraudulent design of the annuity at issue is dismissed for failure to state a claim under Rule

12(b)(6). The Court declines to exercise supplemental jurisdiction over Ogles’s claim for unjust

enrichment, and that claim is therefore dismissed without prejudice.

I.        BACKGROUND

          The following facts are taken from the well-pleaded allegations of the second amended

complaint, Doc. 61, and, consistent with the standards for evaluating motions to dismiss under

Rule 12(b)(6), the Court assumes the truth of these facts for purposes of analyzing the motions to

dismiss.

          Security Benefit is an insurance company based in Topeka, Kansas. Doc. 61 at 19.

Guggenheim bought Security Benefit in 2010 and went to work making Security Benefit into a

competitive player in the fixed-index annuity market. Id. at 17-18. This dispute stems from Ogles’s

purchase of an annuity from Security Benefit in July 2012—in particular his purchase of a Total

Value Annuity (“TVA”), which is a type of fixed-index annuity. Id. at 8. The TVA has been very

profitable for Security Benefit. Id. at 20.

          A fixed-index annuity is something of a hybrid. It combines the generally low-risk features

of a traditional fixed annuity, which provides principal security but a typically modest rate of

return, with the ability to link interest growth to a particular financial index. Doc. 66-5 at 3.3 The

return on investment for a fixed-index annuity—called the crediting option—is often linked to an



3
     Before filing its motion to dismiss, Security Benefit filed a motion asking the Court to take judicial notice of certain
     documents. Doc. 65. Specifically, Security Benefit sought judicial notice of Ogles’s annuity contract (Doc. 66-1);
     Security Benefit’s Statement of Understanding for the TVA (Doc. 66-2); Security Benefit’s 2013 annual statement
     (Doc. 66-3); the Kansas Insurance Commissioner’s Report of Examination of Security Benefit as of December 31,
     2013 (Doc. 66-4); and a Security Benefit brochure explaining the ALTVI (Doc. 66-5). Security Benefit sought
     judicial notice of these documents because they were referenced or quoted in Ogles’s second amended complaint
     or are otherwise publicly available and relevant to the issues before the Court. Ogles did not oppose Security
     Benefit’s motion and his counsel stated at oral argument that he did not oppose the Court taking judicial notice of
     these documents. Tr. at 5:23-6:11. Accordingly, the Court grants Doc. 65 and takes judicial notice of the attached
     documents. See Ice Corp. v. Hamilton Sundstrand Inc., 444 F. Supp. 2d 1165, 1169 n.8 (D. Kan. 2006).



                                                              2
equity-based index like the S&P 500, Dow Jones, or Nasdaq. Doc. 61 at 21. Many fixed-index

annuities are capped in terms of how much they can earn. But the TVA was uncapped, meaning it

had, theoretically, unlimited potential. Id. The crediting option for the TVA was the Annuity

Linked TVI Index (“ALTVI”). Id. at 22.

       The ALTVI combines the Trader Vic Index with a proprietary volatility overlay. Id. at 22-

24; Doc. 66-5 at 4. The Trader Vic Index is based on commodities, currencies, and interest rates

and was developed and is managed by the Royal Bank of Scotland. The Trader Vic Index is

generally thought to perform inversely to equities-based indices, like the Dow Jones. Doc. 61 at

22-24; Doc. 66-5 at 4. The selling point of the TVA, then, with its ALTVI crediting option, was

that it might perform favorably when annuities linked to indices based on stocks might not, and its

potential was uncapped. Id.; see also Doc. 66-5 at 2-4.

       A brochure explaining the ALTVI stated that it was “developed and is owned” by the Royal

Bank of Scotland. Doc. 66-5 at 5. The TVA contract Ogles signed also noted that the ALTVI is

trademarked by the Royal Bank of Scotland, but that Security Benefit’s annuity products “are not

sponsored, endorsed, sold or promoted by The Royal Bank of Scotland,” and that the “Royal Bank

of Scotland . . . make[s] no representation and offer[s] no advice with regard to purchasing any

Security Benefit annuity.” Doc. 61 at 23; Doc. 66-1 at 7. Ogles claims that the Royal Bank of

Scotland was just a “front” and that, in reality, the ALTVI was developed by third-party companies

partnered with Security Benefit and Guggenheim, and thus it was not “external” as advertised.

Doc. 61 at 32-33. Ogles also alleges that historical simulations of the ALTVI’s performance—

needed because the ALTVI was a recent creation—were misleading. Specifically, historical

performance simulations showed an upward trend in past years—a trend that did not hold up after

Ogles purchased his annuity. The historical simulations were used in marketing materials to tout




                                                3
the potential of the ALTVI, though those materials stated that this simulated past performance

“does not reflect what will happen in the future.” Id. at 25-26.

         Ogles purchased the TVA in Alabama in July 2012 for approximately $145,000 and

allocated 100% of his funds to the ALTVI, which was one of the available crediting options. Id. at

45. Under the terms of the TVA, the annuity would be held for five years before any crediting

occurred, presuming the index’s performance warranted crediting. Id. at 7. But at the end of that

period, Ogles “learned that the Five Year Annuity Linked TVI Index Account Rider failed to

produce any interest credits or to otherwise perform consistent with the uniform representations

made . . . .” Id. at 46. The failure to produce interest credits is the source of Ogles’s alleged

damages. There are no allegations that Ogles’s initial investment of $145,000 was depleted. The

claims center on whether the TVA had an inherently diminished value due to an allegedly

fraudulent design, and thus was not worth the $145,000 investment. Tr. at 96:8-18. Ogles also

received a 10% bonus allocation on his principal, though at oral argument Ogles counsel stated

that the bonus would be forfeited if the annuity funds were withdrawn within the first ten years.4

Doc. 66-1 at 5; Tr. at 100:21-101:2.

         Ogles has now sued under RICO alleging that the true nature, development, and potential

of the TVA and ALTVI were misrepresented, as was Security Benefit’s true financial condition,

and therefore he was damaged in that the annuity he purchased was worth less than the premium

he paid for it. Doc. 61 at 43-44.5




4
    The annuity contract reflects a 10.00% bonus ($14,530.60), along with a “Bonus Recapture Rate” table. Doc. 66-
    1 at 5. The amount of “bonus recapture” depends on the amount of the bonus and the contract year. Id. at 5, 18-19.
    In years 1 through 6, the rate of recapture is 100%, with the rate decreasing by 20% each year thereafter. Id. at 5.
5
    Ogles also asserts claims on behalf of a class, but no class has been certified. See Doc. 61 at 46-48. The propriety
    of this case as a class action is not relevant to deciding the motions to dismiss.



                                                           4
II.     STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is plausible if it is accompanied by sufficient factual content to allow a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The plausibility

standard requires “more than a sheer possibility that a defendant has acted unlawfully,” but it “is

not akin to a ‘probability requirement.’” Id. “Where a complaint pleads facts that are merely

consistent with a defendant’s liability, it stops short of the line between possibility and plausibility

of entitlement to relief.” Id. (quoting Twombly, 550 U.S. at 557) (internal quotations omitted).

        In undertaking this analysis, the Court accepts as true all well-pleaded allegations in the

second amended complaint, though it need not accept legal conclusions. Id. Likewise, conclusory

statements are not entitled to the presumption of truth. Id. at 678-79. Additionally, where a plaintiff

asserts a RICO claim, certain heightened pleading standards apply. Specifically, predicate acts of

mail or wire fraud must be pleaded with particularity under Federal Rule of Civil Procedures 9(b).

George v. Urban Settlement Servs., 833 F.3d 1242, 1254 (10th Cir. 2016). This means that

“plaintiffs must ‘set forth the time, place and contents of the false representation, the identity of

the party making the false statements and the consequences thereof.’” Id. (quoting Koch v. Koch

Indus., 203 F.3d 1202, 1236 (10th Cir. 2000)).

III.    ANALYSIS

        Ogles’s second amended complaint asserts RICO claims against all Defendants, alleging

violations of 18 U.S.C. § 1962(c) and (d). Doc. 61 at 49-63. Ogles also asserts of claim of unjust

enrichment against Guggenheim. Id. at 64. Each claim is discussed in turn.




                                                    5
         A.        Ogles asserts two theories of relief under RICO.

         Because of the complex subject matter and the lengthy complaint—and because the precise

nature of the claim bears on the analysis—a somewhat detailed description of Ogles’s claims is

necessary. Specifically, Ogles alleges that Defendants “fraudulently duped Plaintiff and members

of the proposed Class into buying annuity products based on false assurances of safety and

financial strength, and through the fraudulent concealment of the truth about the design of the Total

Value Annuity and the 5 Year Annuity Linked TVI Index Account.” Doc. 61 at 44 (¶ 127). Based

on this, it appears Ogles’s RICO claim has two theories of relief. Tr. at 56:5-57:2.

         The first theory—regarding the financial strength of Security Benefit—is that certain

financial transactions involving Guggenheim, Security Benefit, and other related entities misled

Ogles regarding Security Benefit’s true financial condition, and that he would not have purchased

the annuity had he known that Security Benefit’s financial picture was far more tenuous than it

appeared to be.6 The Court refers to this as the “financial strength” theory. Ogles alleges that these

transactions made the purchase of the annuity “far riskier . . . than comparable products issued by

financially sound issuers.” Doc. 61 at 44. Ogles details the transactions he contends are suspicious

or improper in the second amended complaint. Id. at 39-43 (¶¶ 111-124). Notably, many of these

transfers all occurred after Ogles bought his annuity in July 2012, though he does not explain how

those post-purchase transactions could have plausibly impacted his decision or misled him into

purchasing his annuity. See id.

         The second theory is that the annuity product itself (the TVA) and the index it was linked

to (the ALTVI) were fraudulently designed, marketed, and sold. This will be referred to as the


6
    As noted above, the Court refers to both Security Benefit Corporation and Security Benefit Life—two separate
    entities—collectively as “Security Benefit.” Although the annuity was sold by Security Benefit Life, for purposes
    of this analysis and the arguments raised in the motions to dismiss, the distinction between the two is not relevant.
    Likewise, the distinction between the two Guggenheim entities is also not relevant for purposes of this order.



                                                           6
“fraudulent design” theory. Ogles alleges that Guggenheim and Security Benefit “rigged” the TVA

to underperform. See Doc. 75 at 44; Doc. 61 at 43-44 (¶ 125, asserting that Ogles was damaged

when he purchased the annuity that was worth less than the premiums paid “attributable to the

fraudulent design of the Total Value Annuity and its ALTVI Account . . .”). At oral argument,

Ogles’s counsel conceded that the precise way in which the TVA and ALTVI was “rigged” was

not yet known—he described it as a “black box” at this stage, presumably meaning it was

something of a mystery. Tr. at 116:19-21.

        Both Guggenheim and Security Benefit have moved to dismiss Ogles’s RICO claim on

grounds that it is reverse-preempted under the McCarran-Ferguson Act, 15 U.S.C. § 1012(b). This

argument is focused on Ogles’s financial-strength RICO theory. Defendants also argue that

Ogles’s RICO claim has not been pleaded with the requisite particularity under Rule 9(b). The

Court will apply that argument to Ogles’s fraudulent-design theory.

                1.      Ogles’s financial-strength RICO theory is reverse-preempted under
                        the McCarran-Ferguson Act.

        The McCarran-Ferguson Act states that “[n]o Act of Congress shall be construed to

invalidate, impair, or supersede any law enacted by any State for the purpose of regulating the

business of insurance . . . unless such Act specifically relates to the business of insurance.” 15

U.S.C. § 1012(b). It bars application of a federal statute if three conditions are met: first, the federal

statute relied on must not relate to the business of insurance; second, a state statute regulates the

business of insurance; and third, “the federal statute would invalidate, impair, or supersede the

state statute.” BancOklahoma Mortg. Corp. v. Capital Title Co., 194 F.3d 1089, 1098 (10th Cir.

1999). When the McCarran-Ferguson Act applies, the federal claim is said to be reverse-

preempted, meaning it is preempted in favor of state regulation.




                                                    7
          The parties all agree that RICO—the federal statute Ogles seeks to proceed under—does

not specifically relate to the business of insurance. See Humana Inc. v. Forsyth, 525 U.S. 299, 307

(1999). The parties also agree that Kansas and Alabama have enacted laws to regulate insurance.

See K.S.A. § 40-102; K.S.A. § 40-103; see also Steele v. First Deposit Nat’l Bank, 732 So. 2d 301,

303 (Ala. Civ. App. 1999) (“It is undisputed that Alabama’s insurance code . . . [was] enacted for

the purpose of regulating the business of insurance.”).7 There is likewise no argument that RICO

is in direct conflict with state law or any argument that RICO would invalidate or supersede state

law. See Humana, 525 U.S. at 307 (defining invalidate to mean “render ineffective” and supersede

to mean “displace (and thus render ineffective) while providing a substitute rule” (internal citations

omitted)). Where the parties diverge is whether RICO would impair state insurance laws in this

context.

          In Humana, Inc. v. Forsyth, the Supreme Court considered what the McCarran-Ferguson

Act meant by “impair.” The Supreme Court rejected the extremes, concluding that Congress did

not intend to “cede the field of insurance regulation to the States” completely, nor did it “intend[]

a green light for federal regulation whenever the federal law does not collide head on with state

regulation.” Id. at 308-09. Instead, the Supreme Court turned to the dictionary definition of

“impair” and held that “[w]hen federal law does not directly conflict with state regulation, and

when application of the federal law would not frustrate any declared state policy or interfere with

a State’s administrative regime, the McCarran-Ferguson Act does not preclude its application.” Id.

at 310.



7
    Security Benefit and Guggenheim discuss both Kansas and Alabama law in the context of this analysis, Kansas
    being where Security Benefit is based, and Alabama being where Ogles bought his annuity. Ogles states that only
    Kansas law is relevant in this analysis. Regardless, neither party claims any material difference between Kansas
    and Alabama law. Doc. 75 at 38 n.6. Thus, to the extent Ogles’s RICO claim impairs the administrative regime of
    one state, it likewise does the other.



                                                         8
         Security Benefit and Guggenheim argue that Ludwick v. Harbinger Group, Inc. is directly

on point and controls whether Ogles’s financial-strength RICO theory is reverse-preempted by the

McCarran-Ferguson Act. In Ludwick, the plaintiff brought a RICO claim against an insurance

company alleging that it misled her into paying too much for an annuity “by disseminating reports

and marketing materials that did not properly reflect sham transactions [that the insurance

company] undertook to hide its true financial state.” Ludwick v. Harbinger Group, Inc., 854 F.3d

400, 402 (8th Cir. 2017). This is very similar to Ogles’s allegations. Doc. 61 at 44 (¶ 127:

“Defendants . . . fraudulently duped Plaintiff and members of the proposed Class into buying

annuity products based on false assurances of safety and financial strength . . .”); id. at 53 (¶ 155,

stating that defendants “created the false impression of positive surplus and financial stability . .

.”); id. at 39-43 (¶¶ 111-124, detailing the supposedly “many transactions” evidencing the

“fraudulent intent behind the scheme”).8

         The Eighth Circuit in Ludwick noted that “[q]uestions about insurance companies’

solvency are, no surprise, squarely within the regulatory oversight by state insurance departments.”

Ludwick, 854 F.3d at 404 (citing applicable state law). Accordingly, deciding the RICO claim

based on an insurance company’s financial strength and solvency “would mean asking the same

questions as state insurance regulators . . . and effectively double-checking their work.” Id. at 405.

The court held that such “intrusion and interference” with state regulators was precisely the

conduct forbidden by the McCarran-Ferguson Act. Id. The Eighth Circuit thus affirmed the district

court’s dismissal under Rule 12(b)(6), finding the RICO claim was reverse-preempted. Id. at 407;

see also Hudson v. Athene Annuity & Life Co., 2017 WL 3477745, at *1-*3 (S.D. Iowa May 11,




8
    In their respective reply briefs, Defendants draw other parallels between Ogles’s second amended complaint and
    the complaint in Ludwick. Doc. 76 at 12-13; Doc. 77 at 12-14.



                                                        9
2017) (citing Ludwick and finding RICO claim reverse-preempted where the plaintiff similarly

alleged “a fraudulent scheme to mislead consumers into purchasing annuities based on material

misrepresentations regarding [the defendant’s] financial strength”).

       The Court finds the reasoning of Ludwick persuasive and applicable to Ogles’s financial-

strength RICO theory. As explained above, Ogles’s allegations are starkly similar to those in

Ludwick to the extent he alleges that certain financial transactions decreased or limited Security

Benefit’s financial strength and solvency and thus devalued his annuity. And like in Ludwick, these

transactions are very much the concern of state insurance regulators in Kansas and Alabama. As

Security Benefit explains in great detail in its motion, Doc. 68 at 20-22, many of the transactions

that Ogles highlights are heavily regulated by both Kansas and Alabama insurance law. See K.S.A.

§§ 40-2c01 through 40-2c29 (setting reporting requirements and authorizing corrective action by

the Kansas Insurance Department regarding insurance companies’ risk-based capital); K.S.A.

§ 40-222b (stating that upon a finding that “a condition such that the continued operation of the

company might be hazardous to the insuring public,” the Kansas Insurance Commissioner is

authorized “to take such action as may be reasonably necessary to rectify the existing condition”);

K.S.A. §§ 40-2b01 through 40-2b29 (regulating investments by insurance companies); K.S.A.

§ 40-409 (regulating reserve requirements); K.S.A. § 40-222 (authorizing the Kansas Insurance

Commissioner to make “a financial examination of any insurance company” doing business in

Kansas); K.S.A. §§ 40-3602 through 40-3659 (regulating impaired or insolvent insurers); see also

Ala. Code § 27-3-7 (setting minimum surplus requirements for foreign insurance companies doing

business in Alabama); Ala. Code § 27-3-4 (setting reserve requirements for foreign insurance

companies).




                                                10
       Given these state regulations, asking the Court to decide whether Defendants defrauded

annuity purchasers based on the cited transactions—which by all accounts have never been

questioned by state regulators—“would mean asking the same questions as state insurance

regulators . . . and effectively double-checking their work.” Ludwick, 854 F.3d at 405. And double-

checking the work of state regulators would impair state insurance regulation because it would

“interfere with a State’s administrative regime.” Humana, 525 U.S. at 310. Accordingly, the Court

concludes that Ogles’s RICO theory regarding the financial strength of Security Benefit is reverse-

preempted.

       Notably, although Ogles disputes that Ludwick should apply, he does not explain how his

financial-strength RICO theory—premised on a claim that various reinsurance transactions

between Security Benefit and related entities were improper—could be evaluated without

interfering with, or at least second-guessing, the decisions of state insurance regulators, who have

already signed off on those transactions. Instead, he claims that the Court “could absolutely

determine that Mr. Ogles and other class members were defrauded based on false representations

that induced them into purchasing the fixed index annuities at issue without passing any judgment

on the Kansas insurance regulators.” Doc. 75 at 44 (citing Secs. & Exch. Comm’n v. Nat’l Secs.,

Inc., 393 U.S. 453 (1969)). The Court first notes that Ogles’s argument on this point consists of

one case cite and no elaboration. Second, the court in Ludwick rejected a similar argument.

Ludwick, 854 F.3d at 405.

       In National Securities, the sole case cited by Ogles on this point, the SEC sought to unwind

a fraudulent merger of insurance companies that had been approved by state insurance regulators.

Nat’l Secs., 393 U.S. at 455-56. The Supreme Court rejected an argument that the SEC’s claims

were reverse-preempted by the McCarran-Ferguson Act because the state law at issue was




                                                11
primarily focused on protecting shareholders, not policyholders, and thus was not regulating “the

business of insurance.” Id. at 460-61. Although state law did require consideration of the effects

of the merger on policyholders, the focus of the case was on the misrepresentations to shareholders,

not how the merger affected policyholders. Id. at 462-63.

       Here, by contrast, the allegations are about financial reinsurance transactions and hedging

options that go directly to the question of Security Benefit’s strength and its ability to make good

on the insurance contracts it was making with policyholders—or in this case, annuity holders.

Kansas and Alabama regulate these transactions to ensure solvency and security for the benefit of

policyholders, and thus the subject matter here clearly is the regulation of the “business of

insurance.” See id. at 459-60 (explaining that “[t]he relationship between insurer and insured, the

type of policy which could be issued, it’s reliability . . . these were the core of the ‘business of

insurance’” that the McCarran-Ferguson Act was aimed at).

       Ogles also argues that there is a significant split between the Tenth Circuit and the Eighth

Circuit regarding reverse-preemption under the McCarran-Ferguson Act, and therefore Ludwick

should not control. Doc. 75 at 39-43; see also Negrete v. Allianz Life Ins. Co. of N.A., 927 F. Supp.

2d 870, 876-77 (C.D. Cal. 2013). This split is centered on the impact of the existence of a state

cause of action that would target the conduct at issue. At least one Eighth Circuit case has found

that where state law permitted only administrative recourse, then a RICO claim would be reverse-

preempted (in other words, not allowed to proceed) because it would frustrate or supplant the

state’s “carefully developed scheme of regulation”—in other words, the state’s decision to not

allow private suits. LaBarre v. Credit Acceptance Corp., 175 F.3d 640, 643 (8th Cir. 1999)

(quoting Doe v. Norwest Bank Minn., N.A., 107 F.3d 1297, 1308 (8th Cir. 1997)). But the Tenth

Circuit has allowed federal claims to go forward even where there was no specific statutory cause




                                                 12
of action under state insurance laws, where other state laws could nonetheless provide a vehicle

for an alternative cause of action. BancOklahoma, 194 F.3d at 1099-1100; see also Negrete, 927

F. Supp. 2d at 877 (“Whereas some courts have found the lack of a private right of action to be

dispositive, others have held that where as a federal right of action does not frustrate a state’s

interests or unduly interfere with its administrative scheme, the federal claim is not barred by the

McCarran-Ferguson Act.”). The Third Circuit has stated that the existence of a private cause of

action is just one of several non-exclusive factors to consider, citing the Supreme Court’s decision

in Humana. See Weiss v. First Unum Life Ins. Co., 482 F.3d 254, 261 (3d Cir. 2007).

       This dispute between the circuits seems overstated in light of the Supreme Court’s

controlling holding in Humana, and particularly so in its relevance to this case. In Ludwick, the

Eighth Circuit actually appeared to narrow the split by stating that the existence of a state common-

law cause of action (but no state statutory cause of action) would lead to “the same inference as if

the cause of action were written into the insurance code, namely that the state had not found its

regulatory efforts frustrated by the availability of private litigation.” Ludwick, 854 F.3d at 406.

This seems to fall in line with the Tenth Circuit’s statement in BancOklahoma that the absence of

a private cause of action specified under a state’s insurance law was not dispositive on the question

of impairment where alternative grounds for suit existed. BancOklahoma, 194 F.3d at 1099-1100.

       But more compelling on this point is Ludwick’s conclusion that any distinctions between

statutory and common-law causes of actions were largely academic because “Ludwick has failed

to establish that the specific sort of misconduct she alleges—an insurer lying about its financial

condition and accounting—would be actionable under the common law of each implicated

jurisdiction.” Ludwick, 854 F.3d at 406. The Eighth Circuit noted that the fact that general fraud

claims could be brought under state law “sheds little light on the disruptive effects of Ludwick’s




                                                 13
particular theory of liability.” Id. In other words, no state cause of action existed in any form that

would let Ludwick bring the type of claim being pursued, and so the question had no bearing on

impairment under the McCarran-Ferguson Act.

         Ogles concedes that there is no statutory cause of action under Kansas insurance laws but

that there are other valid causes of action under common law that can be used to target insurance

fraud generally. Doc. 75 at 42.9 But, like in Ludwick, Ogles does not point to any valid state cause

of action—under the common law or otherwise—that would permit him to make the precise sort

of challenge he seeks to assert under his financial-strength RICO theory, namely to target “an

insurer lying about its financial condition and accounting.” Ludwick, 854 F.3d at 406.

         Also unpersuasive is Ogles’s reliance on Negrete v. Allianz Life Insurance Co., at least as

it applies to his financial-strength RICO theory. Ogles is correct that the court in Negrete concluded

that the RICO claims in that case would not impair various states’ insurance laws, including Kansas

and Alabama, because those states have an interest in combatting fraudulent insurance sales, and

a RICO claim challenging the same fraudulent conduct would not impair that interest. Negrete,

927 F. Supp. 2d at 884-87. But Negrete also underscored that determining whether a RICO claim

is reverse-preempted requires an examination of a plaintiff’s precise claims and the theories of

liability asserted, because the analysis is a fact-intensive one. Id. at 878 (citing Saunders v.

Farmers Ins. Exch., 537 F.3d 961, 967 (8th Cir. 2008)).

         The claim in Negrete was distinct from Ogles’s financial-strength RICO theory. In Negrete,

the plaintiffs alleged that the sale of an annuity was fraudulent because purchasers were led to

believe that the annuity product had features it did not actually have. Id. at 873. By contrast,




9
    The parties again agree that there are no material differences between Kansas and Alabama law on the availability
    of state causes of action. Doc. 68 at 22 n.4



                                                         14
Ogles’s financial-strength theory is that improper transactions involving Security Benefit’s

financial condition caused him to buy an annuity he would not otherwise have purchased. 10 This

puts Ogles’s case squarely on par with Ludwick, not Negrete.

          Accordingly, the Court finds the McCarran-Ferguson Act reverse-preempts Ogles’s RICO

claim as to his financial-strength theory, and it is dismissed.

                   2.       Ogles remaining RICO theory fails to state a claim.

          Both Defendants have also moved for dismissal of Ogles’s RICO claim for failure to state

a claim.11 As explained above, the Court has discerned two RICO theories. Because Ogles’s

financial-strength theory is reverse-preempted under the McCarran-Ferguson Act, the Court will

evaluate his remaining theory—fraudulent design of the TVA and ALTVI—under the requisite

pleading standards.12

          RICO makes it “unlawful for any person employed by or associated with any enterprise

engaged in, or the activities of which affect, interstate or foreign commerce, to conduct or

participate, directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of

racketeering activity.” 18 U.S.C. § 1962(c). The elements of a RICO claim are (1) conduct, (2) of

an enterprise, (3) through a pattern, (4) of racketeering activity. George, 833 F.3d at 1248.




10
     In his response brief, Ogles suggests that his RICO claim is focused only on the fraudulent-design theory and that
     “the case is not about the financial condition of Security Benefit Life or any other defendant.” Doc. 75 at 44. But
     as discussed above in section III.A., that is not how the second amended complaint reads. Although Negrete may
     be more on point as to Ogles’s alternative fraudulent-design RICO theory, Defendants only argue reverse-
     preemption as to his financial-strength theory.
11
     Security Benefit joined in that argument, stating that Ogles’s complaint should be dismissed “for the reasons set
     forth . . . in the motions to dismiss filed by the other defendants.” Doc. 68 at 8.
12
     The Court notes that Ogles’s counsel stated at oral argument that it would be willing “to abandon the allegation
     that Mr. Ogles purchased the product based on assurances of financial strength of Security Benefit” if the
     McCarran-Ferguson Act applied to that claim. Tr. at 54:24-55:9. But he also argued that the financial transactions
     would still be relevant to a broader RICO scheme to defraud. Id. at 57:4-24. The Court addresses that below.



                                                           15
       A pattern of racketeering activity means that a defendant is alleged to have committed

certain predicate acts, which are certain specified state or federal offenses. In re: EpiPen

(Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust Litig., 336 F. Supp. 3d 1256, 1322

(D. Kan. 2018). Mail fraud and wire fraud are predicate acts under RICO, id., and these are the

two predicate acts Ogles asserts.

       To plausibly assert mail fraud, Ogles must allege “(1) the existence of a scheme or artifice

to defraud or obtain money or property by false pretenses, representations or promises, and (2) use

of the United States mails for the purpose of executing the scheme.” BancOklahoma, 194 F.3d at

1102 (quoting Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 892 (10th Cir. 1991)); see

also Tal v. Hogan, 453 F.3d 1244, 1263 (10th Cir. 2006). The elements of wire fraud are the same,

but alleging use of interstate wires to execute the scheme instead of mail. In re: EpiPen, 336 F.

Supp. 3d at 1322 (citing George, 833 F.3d at 1254).

       A heightened pleading standard is required for allegations of mail and wire fraud. George,

833 F.3d at 1254; see also Robbins v. Wilkie, 300 F.3d 1208, 1211 (10th Cir. 2002) (noting that

while some RICO elements are only subject to general pleading standards, predicate acts must be

pleaded in accordance with Rule 9(b)); In re: EpiPen, 336 F. Supp. 3d at 1322. This means that

“plaintiffs must ‘set forth the time, place and contents of the false representation, the identity of

the party making the false statements and the consequences thereof.’” George, 833 F.3d at 1254

(quoting Koch, 203 F.3d at 1236). Accordingly, although Ogles may plead most elements of a

RICO claim generally, the predicate acts of mail and wire fraud—required to meet the element of

racketeering—must be pleaded with particularity.

       Defendants argue that Ogles has failed to state a RICO claim because his allegations of

mail and wire fraud do not satisfy the particularity standards of Rule 9(b), and thus he cannot




                                                 16
establish a pattern of racketeering activity sufficient to state a RICO claim. Doc. 70 at 24-27. Ogles

concedes that the heightened pleading standard of Rule 9(b) applies to allegations of mail and wire

fraud. Doc. 75 at 18.13 But he argues that standard should be relaxed in this case and that he only

needs to plead a “scheme to defraud” instead of specific misrepresentations. Id. at 19, 22-27.

                             a.       Rule 9(b) is not relaxed in this case.

          As a preliminary matter, Ogles asserts that Rule 9(b) should be relaxed in this case because

“the alleged fraud unfolded over several years,” and because he is not able to obtain information

exclusively in Defendants’ control. Doc. 75 at 19. Ogles claims that “[m]any of the precise dates

of Defendants’ uses of the interstate mail and wires in furtherance of their scheme to defraud have

been deliberately hidden and cannot be alleged without access to Defendants’ books and records,

which requires discovery.” Doc. 61 at 60 (¶ 181).

          In support of this assertion, Ogles cites George v. Urban Settlement Services. There, the

Tenth Circuit stated that, “in determining whether a plaintiff has satisfied Rule 9(b), courts may

consider whether any pleading deficiencies resulted from the plaintiff’s inability to obtain

information in the defendant’s exclusive control.” George, 833 F.3d at 1255. But in George, the

issue was only that “not all” of the allegations were particularized. Id. In many instances, plaintiffs

were able to “identify [bank] employees by name, specify the dates when those employees made

allegedly false statements, identify the actions the plaintiffs took in reliance on those

misrepresentations, detail the injuries they suffered as a result, and explain how those

misrepresentations furthered the enterprise’s ultimate goal of denying [loan modification]



13
     Ogles’s brief dedicates considerable space to discussing other elements of his RICO claim. See Doc. 75 at 21-30.
     But other than challenging whether Ogles suffered an injury caused by Guggenheim’s conduct—required to show
     RICO standing under 18 U.S.C. § 1964(c), Defendants have not challenged the adequacy of Ogles’s pleading
     except as to whether he has alleged mail and wire fraud with particularity. Accordingly, the Court does not consider
     whether Ogles has adequately pleaded the other elements of a RICO claim.



                                                           17
applications.” Id. at 1256. As for the less precise allegations, the court was willing to lessen the

particularity requirement as to the other defendant, Urban, a bank contractor. This was because the

plaintiffs in George had specifically alleged that Urban employees had intentionally

misrepresented themselves as Bank of America employees on the phone, and thus the plaintiffs

could not always identify when they were actually speaking to Urban’s employees. Id. at 1256-57.

          Ogles has not alleged any similar deceit or misconduct that makes him unable to identify

specific instances of mail or wire fraud in this case. Although he states that “[m]any of the precise

dates” are hidden, the Court notes that Ogles has not alleged any precise dates, let alone how others

have been deliberately hidden.14 The Court does not “require omniscience,” George, 833 F.3d at

1256 (quoting Williams v. Duke Energy Int’l, Inc., 681 F.3d 788, 803 (6th Cir. 2012)), nor does it

expect that Ogles could identify every communication or wire transfer. But Ogles has not

explained why he cannot at least identify some particularized examples, not the least of which

would be those involving his own annuity purchase.15 His conclusory statements that he simply

cannot obtain any examples because Defendants have concealed them is not enough to relax the

particularly requirement for his claims of mail or wire fraud.

                             b.       Ogles has not pleaded mail or wire fraud with the requisite
                                      particularity.

          As explained above, racketeering activity is an element of a RICO claim, and mail and wire

fraud are predicate acts that can meet that element. But mail and wire fraud must be pleaded with


14
     Ogles also cites to VNA Plus, Inc. v. Apria Healthcare Group to suggest that the Rule 9(b) standard should be
     relaxed. But in that case, the Court noted that the “complaint includes six pages identifying 18 different categories
     of alleged misrepresentations Apria made through interstate mail or wire transmissions between January 1995 and
     August 11, 1997.” VNA Plus, Inc. v. Apria Healthcare Grp., Inc., 29 F. Supp. 2d 1253, 1263 (D. Kan. 1998). The
     Court has not found such sufficient allegations in Ogles’s second amended complaint.
15
     Ogles only asserts that funds for his annuity were transferred “[a]t or around” July 2012, and that marking materials
     were transmitted “in the months preceding July 2012.” Doc. 61 at 59 (¶¶ 177-178). These are not particularized
     allegations. Even if they were, two generalized examples do not adequately plead the broad scheme to defraud
     Ogles alleges.



                                                            18
particularity under Rule 9(b), meaning that “plaintiffs must set forth the time, place and contents

of the false representation, the identity of the party making the false statements and the

consequences thereof.” George, 833 F.3d at 1254 (internal citations and quotations omitted).

          Ogles argues that the focus of the Court’s inquiry should be on the existence of a “scheme

to defraud” instead of false statements or misrepresentations.16 Doc. 75 at 23-24. In support, Ogles

cites to three criminal cases to suggest that he is not required to show any affirmative

misrepresentation. Id. (citing United States v. Kennedy, 64 F.3d 1465 (10th Cir. 1995); United

States v. Capra, 652 F. App’x 632 (10th Cir. 2016); and United States v. Gallant, 537 F.3d 1202

(10th Cir. 2008)). The Court notes that each of these cases involved post-conviction appeals

challenging the sufficiency of the evidence underlying jury convictions. None addressed this

question in the context of federal civil pleading standards, or specifically, the particularized

pleading standards under Rule 9(b). Additionally, other cases have rejected the notion that a

plaintiff “need not plead a fraudulent misrepresentation of fact to support the requirement of a

predicate act of mail or wire fraud.” Tronsgard v. FBL Fin. Grp., Inc., 312 F. Supp. 3d 982, 992

(D. Kan. 2018).

          Nor can Ogles’s argument be squared with his response to the motions to dismiss, which

states that “as part of the scheme, [Defendants] made specific misrepresentations and deceptive

omissions” using the mail and wires, Doc. 75 at 25, or the second amended complaint, which states

that “[t]he fraud in this case included affirmative misrepresentations as well as fraud by

concealment, half-statement, or omission,” Doc. 61 at 57 (¶ 170). As the Tenth Circuit noted in


16
     Ogles also argues that there is no requirement that he show he relied on any false statement. Doc. 75 at 23-24
     (citing Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008)). The Court notes that it does not appear that
     either Defendant has argued as much. Guggenheim does point out that Ogles has not alleged with specificity about
     any materials he received regarding the annuity he purchased. But this is in the context of pointing out that Ogles
     should be able to identify at least some specific instances of mail or wire use, not as an argument that Ogles was
     required to plead personal reliance. See Doc. 70 at 25.



                                                           19
Kennedy, where allegations of mail fraud are based on false pretenses or representations, then false

pretenses or representations are “an essential element of the scheme itself.” Kennedy, 64 F.3d at

1476.17 Accordingly, Ogles is not relieved of identifying “the time, place and contents of the false

representation, the identity of the party making the false statements and the consequences

thereof.’” George, 833 F.3d at 1254.

          But the second amended complaint is short on these details. Although the second amended

complaint asserts that a wide variety of materials related to Security Benefit’s annuity products

were sent through the mail and interstate wires, the only allegation tied to a particular time is that

funds were transferred to and between Defendants “[o]n an on-going basis since July 2012.” Doc.

61 at 60 (¶ 179). As to Ogles’s own annuity purchase, he alleges that “training and marketing

materials” were transmitted “in the months preceding July 2012” when he bought his annuity, and

that “[a]t or around July 2012,” Ogles’s initial investment of $145,000 was transferred. Doc. 61 at

59 (¶¶ 177-178). But these allegations only put Defendants on notice of allegedly fraudulent

conduct before, during, and after July 2012. That is the antithesis of particularized allegations.

          Otherwise, Ogles only notes the general “occasions”—in the form of categorical events

such as “transmitting and receiving promotional materials” and “processing applications” for

annuity products—of when he suspects mail and wire fraud would have occurred. Doc. 61 at 60-

61 (¶ 182). But it is not sufficient to simply plead “a litany of diverse and vague alleged acts

(‘emails, faxes, correspondence, and/or meetings, and the like’) with zero details or concrete

examples.” Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231, 1240 (10th Cir. 2013)



17
     At oral argument, counsel for Ogles stated that, if the focus of the case is on misrepresentations, then there would
     likely be no claim against Security Benefit or Guggenheim. Claims based on misrepresentations would have to be
     brought against the independent marketing organizations and individuals who sold the annuities. Tr. at 111:14-
     112:9. As discussed further below, the Court has not discerned any well-pleaded misrepresentations at all, let alone
     a plausible scheme to defraud.



                                                           20
(discussing pleading standards for allegations of false representations in the context of a Fair Debt

Collection Practices Act). But that is largely what Ogles has done. See Doc. 61 at 58-59 (¶¶ 175-

176). This falls short of particularized pleading.

          Moving beyond the lack of specific instances of mail and wire fraud, the Court is hard-

pressed to find any plausible allegations of fraud at all in the second amended complaint. The

second amended complaint states that the mail and wire fraud in this case consisted of

                   affirmative misrepresentations as well as fraud by concealment,
                   half-statement, or omission. Defendants engaged in a scheme to
                   defraud by fraudulently concealing (1) the true value of Security
                   Benefit Life’s annuity products, including the fraudulent
                   simulations of historical performance of the ALTVI, (2) the
                   conflicts of interest created by the sales and marketing scheme of
                   the Total Value Annuities, (3) the siphoning of Security Benefit
                   Life’s cash for the use and benefit of individual enterprise members,
                   and (4) the fraudulent portrayal of SBC and Security Benefit Life as
                   “Guggenheim Partners Companies.”

Id. at 57 (¶ 170).18 Ogles also alleges fraud relating to the way in which the Royal Bank of

Scotland’s role in the ALTVI was represented. Id. at 58 (¶ 173). To survive a motion to dismiss,

these conclusions must be supported by facts from which an inference of fraud can be drawn. See

Iqbal, 556 U.S. at 678. But this is where the second amended complaint falls short.


18
     Instead of explaining the precise basis of his mail and wire fraud claims, Ogles’s response brief simply directs the
     Court to 88 paragraphs of the second amended complaint that he maintains evidence “a scheme to fraudulently
     design, market, and sell fixed index annuities,” Doc. 75 at 23 (citing to second amended complaint paragraphs 1-
     9, 11, 14, 55-61, 63, 65-79, 87, 89-91, 94, 96, 101-110, 151-155, 158-161, 167, and 169-189), or which “identify[]
     and describ[e] six different categories of information and numerous examples of information conveyed . . . that
     fraudulently represented the TVA Annuity with ALTVI crediting option and its true characteristics,” Doc. 75 at
     25 (citing to second amended complaint paragraphs 84-87, 92-94, 96-97, 100, 106-107, 130, 170, 175-177, and
     182). The Court has carefully reviewed the second amended complaint and discusses the allegations further below.
     But the Court notes that many of these paragraphs contain conclusory allegations. For example, paragraphs 1
     through 9 contain nothing but conclusory statements that “Defendants devised and deployed this fraudulent
     scheme” to make billions, that the TVA “was a sham” and a fraud designed to generate low or no returns, that it
     was engineered to only serve Defendants’ “illegal enterprise,” that Guggenheim acquired Security Benefit as “part
     of a broader scheme” to become billionaires, and that Guggenheim’s executives associated with felons. The Court
     recognizes that some of these allegations are part of the second amended complaint’s introductory section, but
     such conclusory allegations pervade the second amended complaint. Obviously, in evaluating motions to dismiss
     for failure to state a claim, the Court need not—and does not—accept such conclusory statements at true. See Iqbal,
     556 U.S. at 678.



                                                           21
          Fraud surrounding the ALTVI. Regarding the “fraudulent simulations” of the ALTVI,

the second amended complaint contains no allegations that the historical simulations of the ALTVI

were themselves somehow inherently fraudulent.19 See Am. Dental Ass’n v. Cigna Corp., 605 F.3d

1283, 1292 (11th Cir. 2010) (finding no plausibility or particularity where, in part, “there are no

allegations anywhere that the quoted language of the advertisements is false”). Rather, Ogles only

alleges that the historical simulations simply did not perform as well in the real world. Doc. 61 at

27-29 (¶¶ 80-86). But the fact that actual, real-world performance of the ALTVI has trended

significantly downward compared to the simulated historical data does not lead to a fair inference

of fraud. There are any number of reasons why past performance—real or simulated—would not

match future performance, the most obvious being a change in the economy. But that does not

equate to misrepresentation. See Iqbal, 556 U.S. at 679 (determining whether a complaint states a

plausible claim for relief “requires the reviewing court to draw on its judicial experience and

common sense”).

          Ogles also alleges that the simulated historical performance was fraudulently used in

marketing to misrepresent the potential of the TVA (when linked to the ALTVI). Doc. 61 at 26

(¶ 77); id. at 29 (¶ 84, stating that Security Benefit and Guggenheim used simulated historical

performance data to “systematically and uniformly misrepresent[] the product’s potential”). But

Ogles’s assertion that the TVA’s potential was misrepresented is just a conclusory statement—it

is not backed by any factual contentions. Indeed, this claim is actually undercut by another

paragraph of the second amended complaint, which contains an excerpt from some marketing

material that states, albeit in fine print, that “simulated past performance of the ALTVITM Index


19
     There is reference to a 2013 academic paper that the second amend compliant summarizes as “explain[ing] backtest
     overfitting [or simulated historical data] often amounts to fraud.” Doc. 61 at 29 (¶ 85). But that is the extent of the
     allegation; it includes nothing to suggest that the simulated historical performance of the ALTVI was actually
     fraudulent.



                                                             22
does not reflect what will happen in the future.” Id. at 25-26 (¶¶ 75-76). The Court will not infer

fraudulent misrepresentation where other allegations show no misrepresentation at all.

          Related to this are Ogles’s allegations that Defendants misrepresented the relationship of

the Royal Bank of Scotland to the ALTVI. Specifically, Ogles claims that the ALTVI was

marketed as being developed and owned by the Royal Bank of Scotland, when in reality the Royal

Bank of Scotland was allegedly just a “front.” But the TVA contract Ogles signed—of which the

Court has taken judicial notice and which is quoted in the second amended complaint—stated

specifically that the Royal Bank of Scotland did not endorse the TVA and that the “Royal Bank of

Scotland plc and The Royal Bank of Scotland Group plc make no representation and offer no

advice with regard to purchasing any Security Benefit annuity.” Doc. 61 at 23 (¶ 70); Doc. 66-1 at

7.20 Again, Ogles’s claim of fraud is undercut by his own complaint.

          Ogles also states that the ALTVI was described as being an “external” index, when in

reality it was developed by third-party companies partnered with Security Benefit and

Guggenheim. Doc. 61 at 30-33 (¶¶ 87-92). Importantly, the ALTVI was tied to the Trader Vic

Index, which by all accounts is an external index managed by the Royal Bank of Scotland. But

beyond that, the fact that Security Benefit and related entities had a hand in developing the ALTVI

as part of the annuity product it was selling does not suggest fraud, let alone that the annuity itself

was “rigged” to underperform.




20
     The second amended complaint also includes an allegation that Security Benefit and the Royal Bank of Scotland
     “have direct and ongoing relationships, including, but not limited to, RBS being a direct counterparty to call options
     and warrants purchased by Security Benefit Life and Guggenheim Partners for hedging purposes related to the
     Total Value Annuities and ‘5 Year Annuity Linked TVI Index Account Rider,’ as well as Security Benefit Life
     making substantial other payments of fees and costs to RBS in relation to RBS’s management and computation of
     the Annuity Linked TVI Index.” Doc. 61 at 32 (¶ 92). Ogles never expounds on the significance of this allegation,
     however, and it seems to cut against the claim that the Royal Bank of Scotland was merely a “front” for the ALTVI.



                                                            23
       Conflicts of interest. Regarding “the conflicts of interest created by the sales and

marketing scheme,” this allegation seems to be addressed in paragraphs 101 through 110 of the

second amended complaint. Id. at 36-39. Included in these paragraphs are allegations that Security

Benefit offered “exorbitant commission and other perks” to agents (presumably sales agents) and

marketing companies, see, e.g., id. at 36 (¶ 102), that annuities were sold as investment and

retirement-planning tools by “‘financial services providers’ who hold themselves out as investment

advisors and retirement planning experts,’” id. at 36 (¶ 103), and that these “conflicts” (meaning

those acting in an advisory relationship while being overly incentivized) were not disclosed to

purchasers, id. at 37 (¶¶ 104-105). This is the extent of the allegations of any “conflicts of

interest”—essentially just conclusory statements that there were conflicts of interest. Ogles offers

no factual backing that elevates these conclusions to plausible allegations, let alone particularized

ones. See Iqbal, 556 U.S. at 678 (“A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”). For example, other than concluding that the commissions were

“exorbitant,” Ogles pleads no facts as to what the commissions were or what makes them

“exorbitant.” Nor does he identify a single instance of a sales agents “operating as investment

advisors and retirement planning experts (rather than merely life insurance sales agents).”

       The only somewhat specific allegation is that Ogles’s “advisor” “either never mentioned

the compensation he was to receive or created the impression and belief that the compensation he

received came from Security Benefit Life and not from the Plaintiff’s funds.” See Doc. 61 at 37-

38 (¶ 106). Ogles calls this a “deceptive half-truth” because, “while Security Benefit Life initially

bears the cost of compensation, it ultimately recoups the costs by reducing the amount of earnings

that would otherwise inure to the benefit of the Plaintiff and proposed Class members.” Id. In other




                                                 24
words, Security Benefit did pay its agents directly, but it allegedly recouped those costs on the

backs of the likes of Ogles through the alleged scheme to defraud. But this is simply speculation.

And importantly, nowhere in the second amended complaint are there any allegations that Ogles’s

earnings were improperly reduced or not paid to him—to the contrary, the basis for his case is that

the ALTVI (which was the crediting option for Ogles’s annuity) did not earn any interest.

       Security Benefit’s financial strength. Regarding the “siphoning” of Security Benefit’s

cash, the Court has already addressed how this theory is reverse-preempted as an independent basis

for RICO liability. See supra section III.A.1. But even considering these allegations in the context

of Ogles’s fraudulent-design RICO theory, the fact that Defendants engaged in financial

transactions after Security Benefit began selling the TVA in no way suggests a scheme to defraud,

let alone that the TVA was fraudulently designed.

       Security Benefit’s portrayal as a “Guggenheim Partners Company.” Finally, regarding

the “fraudulent portrayal” of Security Benefit as a “Guggenheim Partners Company,” the Court

notes that there are no allegations in the second amended complaint that Security Benefit was not

actually a Guggenheim company. The entire premise of the case is that Guggenheim acquired

Security Benefit and then pushed Security Benefit into the fixed-index annuity market. See Doc.

61 at 2-3 (¶¶ 2-5); id. at 18-20 (¶¶ 56-61). Although Ogles may believe Guggenheim had ulterior

motives in acquiring Security Benefit, and that it used Security Benefit to perpetrate the alleged

scheme to defraud, there is nothing fraudulent about how this relationship was portrayed because

it appears undisputed that Security Benefit was, in fact, a Guggenheim company.

       In sum, the Court has carefully reviewed Ogles’s second amended complaint. His claim

that the TVA was fraudulently designed or “rigged” is simply not supported by any well-pleaded

factual allegations. See Iqbal, 556 U.S. at 678 (“A claim has facial plausibility when the plaintiff




                                                25
pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”). Even if the Court accepted Ogles’s premise that he only needs

to plead the existence of a scheme to defraud to show mail and wire fraud, the Court would not

conclude that he had done so. At most, the allegations are “merely consistent with a defendant’s

liability” but “stop[] short of the line between possibility and plausibility of entitlement to relief.”

Id. (quoting Twombly, 550 U.S. at 557). Even if Ogles could muster plausibility, the allegations of

mail and wire fraud would still fall far short of particularity. See George, 833 F.3d at 1254. Indeed,

the Court has been hard-pressed to find any misrepresentations, let alone the particularized time,

place, and content allegations that could support a claim of mail or wire fraud. Without that, there

is no plausible RICO claim alleged under 18 U.S.C. § 1962(c).

          This likewise dooms Ogles’s RICO conspiracy claim under 18 U.S.C. § 1962(d). “If a

plaintiff has no viable claim under § 1962(a), (b), or (c), then its subsection (d) conspiracy claim

fails as a matter of law.” Tal, 453 F.3d at 1270. The Court therefore grants both Defendants’

motions to dismiss as to Ogles’s RICO claims.21

          B.       Ogles has not adequately pleaded diversity jurisdiction as to his state-law
                   unjust-enrichment claim, and the Court declines to exercise supplemental
                   jurisdiction.

          As noted above, both parties have moved for dismissal of Ogles’s unjust-enrichment claim.

Ogles has clarified that the unjust-enrichment claim is only asserted against the Guggenheim

Defendants. Doc. 75 at 48.

          The second amended complaint asserts jurisdiction under 28 U.S.C. § 1331 (federal

question) and 18 U.S.C. § 1964(c) (RICO). The second amended complaint does not state a



21
     Because the Court concludes that Ogles has not pleaded mail and wire fraud with sufficient particularity to state a
     valid RICO claim, the Court does not reach Defendants’ other arguments that Ogles cannot show RICO standing
     under 18 U.S.C. § 1964(c).



                                                           26
separate jurisdictional basis for Ogles’s unjust-enrichment claim, which arises under state law. At

oral argument, counsel for Ogles stated that, should the Court decline to exercise supplemental

jurisdiction, the alternative basis for jurisdiction over that claim would be diversity jurisdiction

under 28 U.S.C. § 1332. Tr. at 148:10-18.

          However, the second amended complaint does not establish a basis for diversity

jurisdiction against the Guggenheim Defendants. The burden is on Ogles to establish that diversity

jurisdiction exists. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1236 (10th

Cir. 2015) (citing Full Life Hospice, LLC v. Sebelius, 709 F.3d 1012, 1016 (10th Cir. 2013)). The

second amended complaint states that both Guggenheim Defendants are L.L.C.s—limited liability

companies.22 Although each entity’s principal place of business is listed, Ogles has not alleged the

citizenship of each company’s members. Determining the citizenship of an L.L.C. or other

unincorporated association for purposes of diversity depends on the citizenship of all of its

members. Id. at 1237-38. But the second amended complaint does not include any allegations

about the citizenship of each of the Guggenheim companies’ members. Given this, there is no

proper basis for the Court to assume diversity jurisdiction over Ogles’s unjust-enrichment claim.

          A district court has supplemental jurisdiction “over all other claims that are so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy.” 28 U.S.C. § 1367(a). But a district court may decline to exercise supplemental

jurisdiction where the state-law claim raises a novel or complex question or predominates over the

federal question, where “the district court has dismissed all claims over which it has original

jurisdiction,” or where exceptional circumstances provide compelling reasons to decline


22
     The second amended complaint actually states that Guggenheim Partners, LLC is “a New York limited liability
     corporation.” Doc. 61 at 9 (¶ 27). But New York state law refers to “limited liability companies.” See N.Y. Ltd.
     Liab. Co. Law § 101 (“This chapter shall be known as the ‘New York Limited Liability Company Law.’”); see
     also N.Y. Ltd. Liab. Co. Law § 102(m) (defining “limited liability company” as “an unincorporated organization”).



                                                          27
jurisdiction. Id. at § 1367(c); see also Exum v. U.S. Olympic Comm., 389 F.3d 1130, 1138-39 (10th

Cir. 2004). In deciding whether to exercise supplemental jurisdiction over a state-law claim, the

district court should consider whether the values of judicial economy, convenience, and fairness

would be served by retaining jurisdiction. Wittner v. Banner Health, 720 F.3d 770, 781 (10th Cir.

2013).

         Here, the Court has dismissed Ogles’s federal RICO claim in its entirety. Guggenheim’s

motion to dismiss raises arguments in favor of dismissal of Ogles’s unjust-enrichment claim,

including that Ogles’s claim is time-barred under Kansas law and that Kansas law does not permit

an unjust-enrichment claim to be based on conferral of an indirect benefit. Doc. 70 at 32-37. These

arguments raise questions of purely state law. Given these considerations, and given the early stage

of this litigation, the Court declines to exercise supplemental jurisdiction over Ogles’s state-law

unjust-enrichment claim. It is accordingly dismissed without prejudice for lack of jurisdiction. See

Tal, 453 F.3d at 1271.

IV.      CONCLUSION

         THE COURT THEREFORE ORDERS that both Defendants Motions to Dismiss (Docs.

67 and 69) are GRANTED. Specifically, Count One of the second amended complaint under RICO

is dismissed for failure to state a claim. Count Two of the second amended complaint for unjust

enrichment is dismissed without prejudice for lack of subject-matter jurisdiction.

         IT IS SO ORDERED.

         Dated: July 12, 2019                 /s/ Holly L. Teeter
                                              HOLLY L. TEETER
                                              UNITED STATES DISTRICT JUDGE




                                                28
